Exhibit 10.2

 

LOGO [g380110g61w07.jpg]   

Gibson, Dunn & Crutcher LLP

 

200 Park Avenue

New York, NY 10166-0193

Tel 212.351.4000

www.gibsondunn.com

  

Matt J. Williams

Direct: +1 212.351.2322

Fax: +1 212.351.5232

MJWilliams@gibsondunn.com

 

Client: 98520-00018

April 18, 2017

VIA ELECTRONIC MAIL

Harold S. Novikoff

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

 

Re: GUC Trust Payments on Account of Avoidance Action Defense Costs

Dear Hal:

Reference is made to (i) the Second Amended Joint Chapter 11 Plan of Motors
Liquidation Company et al., f/k/a General Motors Corp., et al. (“Plan”), (ii)
the order confirming the Plan (“Confirmation Order”), (iii) the Second Amended
and Restated Motors Liquidation Company GUC Trust Agreement (“GUC Trust
Agreement”), and (iv) the Final Order Pursuant to Code Sections 105(a), 361,
362, 363, 364 and 507 and Bankruptcy Rules 2002, 4001 and 6004 (A) Approving a
DIP Credit Facility and Authorizing the Debtors to Obtain Post-Petition
Financing Pursuant Thereto, (B) Granting Related Liens and Super-Priority
Status, (C) Authorizing the Use of Cash Collateral and (D) Granting Adequate
Protection to Certain Pre-Petition Secured Parties (the “DIP Order”).1 This firm
represents Wilmington Trust Company in its capacity as GUC Trust Administrator
and we understand that you represent JPMorgan Chase Bank, N.A. as agent
(“Agent”), in the Term Loan Avoidance Action.

Paragraph 19(c) of the DIP Order provides that the Debtors shall, subject to
certain limitations and procedures, pay the reasonable fees and expenses
incurred by the Agent in “responding to [a Committee] investigation or in
defending any challenge to such liens or [the Agent’s] ability to retain any
Payment” (“Reimbursable Defense Payments”). Pursuant to the statements made on
the record at the hearing related to confirmation of the Plan, the Debtors’
obligation to make the Reimbursable Defense Payments were assumed by the GUC
Trust following the dissolution of the Debtors. Pursuant to paragraph 45 of the
Confirmation Order, the DIP Lenders and the GUC Trust Administrator expressly
reserved the right to request disgorgement of the Reimbursable Defense Payments
“in the event a Final Order is

 

 

1  Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan or GUC Trust Agreement, as applicable.

Beijing • Brussels • Century City • Dallas • Denver • Dubai • Frankfurt • Hong
Kong • Houston • London • Los Angeles • Munich

New York • Orange Country • Palo Alto • Paris • San Francisco • São Paulo •
Singapore • Washington, D.C.



--------------------------------------------------------------------------------

LOGO [g380110g61w07.jpg]

Harold S. Novikoff

<April 18, 2017>

Page 2

 

entered against JPMorgan in the Term Loan Avoidance Action.” As potential
Allowed Administrative Expenses, Reimbursable Defense Payments are to be made
first from the Residual Wind-Down Assets, and, if the Residual Wind-Down Assets
are depleted, from Excess GUC Trust Distributable Assets. There is currently
$11,710,237.20 in cash held by the GUC Trust as Residual Wind-Down Assets, of
which $899,237.98 has been allocated to claims unrelated to the Term Loan
Avoidance Action.

The Term Loan Avoidance Action is ongoing. Accordingly, from time to time, the
Agent has submitted invoices to the GUC Trust Administrator on account of
Reimbursable Defense Payments, and the GUC Trust Administrator has, after
reviewing such invoices, made payments from the Residual Wind-Down Assets on
account thereof.

To date, the GUC Trust Administrator has not made Reimbursable Defense Payments
for the months of December 2016, January 2017, February 2017 or any period
thereafter. The aggregate amount of the invoices submitted for December 2016,
January 2017, and February 2017 is $6,605,448.96.

By signing the below, the GUC Trust Administrator agrees that the GUC Trust
Administrator will promptly (and in no event later than 5 business days from the
full execution of this letter agreement) pay to the respective firms that
submitted the unpaid invoices referred to above the sum of $6,605,448.96 on
account of Reimbursable Defense Payments accrued during the months of December
2016 through February 2017. In addition, the GUC Trust Administrator agrees that
the GUC Trust Administrator will timely pay the Reimbursable Defense Payments on
a going forward basis for any Reimbursable Defense Payments accrued during a
time period after February 2017, up to $4,200,000 in the aggregate (the
“Reimbursable Defense Payment Cap”).

By signing below, the Agent agrees that, until the Trigger Date (as defined
below), the GUC Trust and the GUC Trust Administrator shall have no obligation
to make Reimbursable Defense Payments in excess of the Reimbursable Defense
Payment Cap. The “Trigger Date” is the earliest to occur of the date on which
(a) the Bankruptcy Court (or an appellate court of competent jurisdiction)
enters a final, unstayed, non-appealable order that (i) resolves the Term Loan
Avoidance Action in full, and (ii) contains a determination to the effect that
value of the collateral in which the Term Lenders had an enforceable security
interest to secure the Term Loan exceeded the amount of the postpetition payment
of fees, principal and interest on the Term Loan pursuant to the DIP Order,
(b) the Term Loan Avoidance Action is otherwise fully and finally resolved,
either judicially (by a final, unstayed, non-appealable order of a court of
competent jurisdiction), or by a settlement agreement, to which the GUC Trust
Administrator is a party, that has become effective in accordance with its
terms, and in either case in a manner reasonably consistent with a
determination, agreement or finding to

 



--------------------------------------------------------------------------------

LOGO [g380110g61w07.jpg]

Harold S. Novikoff

<April 18, 2017>

Page 3

 

the same effect, or (c) the Term Loan Avoidance Action is fully and finally
resolved by a settlement agreement, to which the GUC Trust Administrator is a
party, providing for payment of Reimbursable Defense Payments that has become
effective in accordance with its terms. The GUC Trust Administrator agrees that
following the occurrence of the Trigger Date, it shall promptly pay (or
reimburse the Agent in respect of), upon submission of invoices therefor, any
Reimbursable Defense Payments that it has not theretofore paid. For the
avoidance of doubt, the GUC Trust Administrator shall, if the Residual Wind-Down
Assets are exhausted, cause the amounts required for such Reimbursable Defense
Payments to be funded from amounts that would otherwise be distributable to
beneficiaries of the GUC Trust.

Nothing herein is intended to be, nor shall be construed to be, a waiver of any
reservation of rights contained in paragraph 45 of the Confirmation Order by
which the DIP Lenders and the GUC Trust Administrator may seek to challenge
payment or request disgorgement of professional fees paid to the Agent, or any
related defenses of the Agent with respect to such challenge or request for
disgorgement.

By signing below, each of Gibson, Dunn & Crutcher, LLP and Wachtell, Lipton,
Rosen & Katz represent that they have the requisite authority to bind the GUC
Trust Administrator and the Agent, respectively, to the terms set forth herein.

Sincerely,

 

    /s/ Matthew J. Williams

Matthew J. Williams

Gibson, Dunn & Crutcher LLP

on behalf of the Motors Liquidation Company GUC Trust Administrator

ACCEPTED AND AGREED

 

    /s/ Harold S. Novikoff

Harold S. Novikoff, Esq.

Wachtell, Lipton, Rosen & Katz

on behalf of JPMorgan Chase Bank, N.A. as Agent

 